MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                            FILED
      regarded as precedent or cited before any                                   Sep 13 2017, 8:49 am
      court except for the purpose of establishing
                                                                                       CLERK
      the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                      Court of Appeals
      estoppel, or the law of the case.                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Caroline B. Briggs                                       Cynthia Phillips Smith
      Lafayette, Indiana                                       Law Office of Cynthia P. Smith
                                                               Lafayette, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Paternity of                        September 13, 2017
      K.B.F.,                                                  Court of Appeals Case No.
                                                               79A05-1703-JP-636
      C.C.,
                                                               Appeal from the
      Appellant-Respondent,                                    Tippecanoe Circuit Court
              v.                                               The Honorable
                                                               Kurtis G. Fouts, Special Judge
      M.F.,                                                    Trial Court Cause No.
                                                               79C01-1008-JP-45
      Appellee-Petitioner.



      Kirsch, Judge.


[1]   C.C. (“Mother”) appeals the trial court’s order granting a motion filed by M.F.

      (“Father”) to modify custody of the parties’ minor child, K.B.F. (“Child”).

      Mother presents several issues for review, which we consolidate and rephrase as

      Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017             Page 1 of 11
      whether the trial court abused its discretion when it granted Father’s motion

      based on Mother’s intent to relocate with Child.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother and Father are the parents of Child, born July 21, 2009. Mother and

      Father have not lived together since Child was one year old, and in November

      2010, they entered into an agreed order for a shared parenting schedule. At that

      time, both Mother and Father lived in Stockwell, Indiana. In December 2011,

      Father moved to a new address in Rossville, Indiana, but no court order was

      requested to modify the parenting time schedule, and the shared parenting

      schedule continued after Father’s move. On June 18, 2015, an order was

      entered in which Mother and Father agreed to have equal shared custody of

      Child with Father having overnight parenting time on Monday and Tuesday,

      Mother having overnight parenting time on Wednesday and Thursday, and the

      parties alternating the weekends of Friday, Saturday, and Sunday.


[4]   On February 10, 2016, Father filed a motion to modify custody, requesting that

      he receive physical custody of Child. In June 2016, Mother moved with Child

      to Brookston, Indiana to live with her boyfriend. At that time, she had not yet

      filed a notice of intent to relocate. Mother discussed the notice to relocate with

      her attorney in March 2016, but a “Verified Notice of Intent to Relocate” was

      not filed with the trial court until August 4, 2016. Appellant’s App. Vol. II at 33-

      34. On August 10, 2016, Father filed a “Verified Emergency Petition to

      Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 2 of 11
      Prevent Enrollment of Son in Tri-County School Corporation and Emergency

      Petition for Temporary Custody.” Id. at 37-38. After Father received a copy of

      the motion of intent to relocate in open court on September 13, 2016, he filed a

      formal objection on September 20, 2016 to Mother’s proposed move. A

      hearing was held on these pending motions.


[5]   At the hearing, evidence was presented that Mother was already living in her

      new residence in Brookston at the time the notice of intent to relocate was

      signed. Both Mother and Father had been informed by the trial court of what

      the moving procedures were and what was required if one of them wished to

      move. As a result of her move, Mother enrolled Child in Tri-County School

      Corporation without notice to or consultation with Father even though they

      had a joint legal custody arrangement.


[6]   At the conclusion of the hearing, the trial court issued an order granting

      Father’s request for change of custody, finding that “it is in the best interests of

      the child to be in the care and custody of Father.” Appellant’s App. Vol. II at 17.

      In its order, the trial court found that Mother had failed to timely file her notice

      of intent to relocate, and it “based its decision on finding that Mother’s move

      was not made in good faith and was concealed by her by not filing the proper

      Notice with the Court.” Id. at 18. Mother now appeals.


                                     Discussion and Decision
[7]   Mother appeals the trial court’s order denying her motion of intent to relocate

      and granting Father’s motion to modify custody of Child. We review custody

      Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 3 of 11
      modifications for an abuse of discretion, with a preference for granting latitude

      and deference to our trial judges in family law matters. Wolljung v. Sidell, 891

      N.E.2d 1109, 1111 (Ind. Ct. App. 2008). “[A]ppellate courts ‘are in a poor

      position to look at a cold transcript of the record, and conclude that the trial

      judge, who saw the witnesses, observed their demeanor, and scrutinized their

      testimony as it came from the witness stand, did not properly understand the

      significance of the evidence.’” D.C. v. J.A.C., 977 N.E.2d 951, 956-57 (Ind.

      2012) (quoting Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002)). Therefore, we

      will not reweigh the evidence or judge the credibility of the witnesses. Wolljung,

      891 N.E.2d at 1111. Rather, we consider only the evidence most favorable to

      the judgment and any reasonable inferences from that evidence. Id.


[8]   Here, in reaching its decision, the trial court entered findings and conclusions,

      our review of which is well settled. Pursuant to Indiana Trial Rule 52(A), we

      do not “set aside the findings or judgment unless clearly erroneous, and due

      regard shall be given to the opportunity of the trial court to judge the credibility

      of witnesses.” D.C., 977 N.E.2d at 953. Considering only the evidence most

      favorable to the trial court’s judgment and all reasonable inferences derived

      therefrom, we will find clear error only if the evidence, either directly or by

      inference, fails to support the findings, or if the findings fail to support the

      judgment. Paternity of X.A.S. v. S.K., 928 N.E.2d 222, 224 (Ind. Ct. App. 2010),

      trans. denied.


[9]   Mother contends that the trial court abused its discretion when it modified the

      prior custody order because the prior order was not unreasonable and a new

      Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 4 of 11
       order was not necessary since her relocation only created a 13.9-mile additional

       distance between Mother’s home and Father’s home. She claims that the move

       did not necessitate a change in custody because it did not affect the shared

       parenting schedule. Mother also argues that, in making its decision to modify

       custody to Father, the trial court did not consider all of the statutory elements

       under Indiana Code section 31-17-2.2-1


[10]   If a parent intends to relocate, she must file a notice of her intent to move with

       the court that issued the custody or parenting time order already in place. Ind.

       Code § 31-17-2.2-1(a). In response, the non-relocating parent may file a motion

       seeking a temporary or permanent order to prevent the relocation of the child.

       I.C. § 31-17-2.2-5. When such a motion is filed, a statutory burden-shifting

       analysis must be undertaken by the trial court:

               (c) The relocating individual has the burden of proof that the
               proposed relocation is made in good faith and for a legitimate
               reason.


               (d) If the relocating individual meets the burden of proof under
               subsection (c), the burden shifts to the nonrelocating parent to
               show that the proposed relocation is not in the best interest of the
               child.


       Id. The court shall take into account the following in determining whether to

       modify a custody order, parenting time order, grandparent visitation order, or

       child support order:

               (1) The distance involved in the proposed change of residence.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 5 of 11
        (2) The hardship and expense involved for the nonrelocating
        individual to exercise parenting time or grandparent visitation.


        (3) The feasibility of preserving the relationship between the
        nonrelocating individual and the child through suitable parenting
        time and grandparent visitation arrangements, including
        consideration of the financial circumstances of the parties.


        (4) Whether there is an established pattern of conduct by the
        relocating individual, including actions by the relocating
        individual to either promote or thwart a nonrelocating
        individual’s contact with the child.


        (5) The reasons provided by the:


        (A) relocating individual for seeking relocation; and


        (B) nonrelocating parent for opposing the relocation of the child.


        (6) Other factors affecting the best interest of the child.


I.C. § 31-17-2.2-1(b). The “[o]ther factors affecting the best interest of the

child” include the statutory factors relevant to an initial custody order or a

modification of that order, such as the child’s age and sex; the parents’ wishes;

the child’s wishes; the child’s interaction and interrelationship with parents,

siblings, and other persons affecting the child’s best interest; and the child’s

adjustment to home, school, and the community. I.C. § 31-17-2-8. In contrast

to a modification of child custody pursuant to Indiana Code section 31-17-2-21,

a relocation-based modification need not involve a substantial change to one of


Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 6 of 11
       the original best interest factors. Jarrell v. Jarrell, 5 N.E.3d 1186, 1190 (Ind. Ct.

       App. 2014) (citing Baxendale v. Raich, 878 N.E.2d 1252, 1256-57 (Ind. 2008)),

       trans. denied.


[11]   Initially, we note that Mother failed to timely file her notice of intent to

       relocate. Although Mother’s notice stated that the date she intended to move

       was June 1, 2016, and she did in fact move in June 2016, the notice was not

       filed with the trial court until August 4, 2016, and Father was not provided with

       a copy of the notice until September 13, 2016.1 The evidence clearly

       demonstrates that Mother moved without waiting for court approval and

       without providing the requisite ninety-day notice pursuant to Indiana Code

       section 31-17-2.2-3.2 In Gold v. Weather, 14 N.E.3d 836 (Ind. Ct. App. 2014),

       trans. denied, this court held that the trial court can consider noncompliance

       with the notice provision and obstruction of parenting time as indicative of a

       parent’s “insidious intent.” Id. at 842.




       1
        At the hearing, testimony was presented that there was a miscommunication between Mother and her
       counsel, where she discussed her intention to relocate with her counsel in March 2016 and believed the notice
       would be filed, but her counsel thought that Mother was going to call with more definite plans to relocate,
       and therefore, the notice of intent to relocate was not timely filed. Tr. Vol. II at 56-57.
       2
           Indiana Code section 31-17-2.2-3(b) states:

                Except as provided in section 4 of this chapter, if the relocating individual is unable to provide
                the information required under subsection (a)(2) not later than ninety (90) days before the
                relocating individual intends to move, the relocating individual shall provide the information in
                the manner required under subsection (a) not later than ten (10) days after the date that the
                relocating individual obtains the information required to be provided under subsection (a)(2).
                However, the relocating individual must provide all the information required under subsection
                (a)(2) not later than thirty (30) days before the relocating individual intends to move to the new
                residence.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017              Page 7 of 11
[12]   The trial court, in its order, found that: (1) “Mother unilaterally moved even

       though the proper notice procedure was not followed”; (2) “Mother’s sole

       purpose for the move is to live with her boyfriend”; (3) “Mother failed to file

       timely her Notice of Intent to Relocate”; and (4) “it is in the best interests of the

       child to be in the care and custody of the Father.” Appellant’s App. Vol. II at 14,

       17. The trial court stated that it was basing its decision on “finding that the

       Mother’s move was not made in good faith and was concealed by her by not

       filing the proper Notice with the Court.” Id. at 18.


[13]   As Mother was the parent wishing to move, it was her burden to show the trial

       court that her proposed relocation was made in good faith and for a legitimate

       reason. I.C. § 31-17-2.2-5(c). Because there are no explicit criteria for

       determining whether a relocation is in good faith and for a legitimate reason,

       we generally require that the moving parent demonstrate an objective basis,

       something more than a mere pretext for relocating. Gold, 14 N.E.3d at 842-43.

       “It is commonly understood in today’s society that individuals move in order to

       live closer to family members, for financial reasons, and for employment

       opportunities.” Id. at 843. We, therefore, infer that these and similar reasons

       are what the legislature intended in requiring that relocation be for legitimate

       and good faith reasons. Id.


[14]   Here, Mother’s move was made solely for the purpose of living with her

       boyfriend, and no other explanation such as financial reasons or employment

       opportunities was given. Evidence was presented that Mother did not notify

       Father of her move until September 13, 2016, when he was personally provided

       Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 8 of 11
       in open court with her Notice of Intent to Relocate. This was over three

       months after she had moved. At the hearing, Mother testified that she did not

       remember ever telling Father personally of her plans to move. Tr. Vol. II at 47-

       48. Although Mother and Father shared joint legal custody of Child, Mother

       unilaterally moved Child to a new home and a new school without discussing

       the changes with Father. We conclude that Mother’s reason for relocation, her

       failure to timely file a notice of her intention to move, and her failure to inform

       Father of her intention to move, were sufficient to support the trial court’s

       conclusion that Mother’s relocation was not made in good faith and for a

       legitimate reason. Because Mother did not meet her initial burden of showing

       that her proposed relocation was made in good faith and for a legitimate

       reason, the burden did not shift to Father to show that the proposed relocation

       is not in the best interest of the child. See I.C. § 31-17-2.2-5(d). Therefore, the

       trial court did not abuse its discretion in denying Mother’s request to relocate.


[15]   Because Father filed a motion to modify custody in response to Mother’s notice

       of intent to relocate, the trial court was required to consider the factors listed in

       Indiana Code section 31-17-2.2-1(b) when deciding whether to modify custody.

       See I.C. § 31-17-2.2-1(b) (“Upon motion of a party, the court shall set the matter

       for hearing to review and modify, if appropriate, a custody order . . . . The court

       shall take into account the following in determining whether to modify a

       custody order . . . .”). Thus, the parent seeking to modify a custody order due

       to the other parent’s relocation must present evidence on each of the statutory

       factors. In re Marriage of Harpenau, 17 N.E.2d 342, 347 (Ind. Ct. App. 2014)


       Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 9 of 11
       (citing Wolljung, 891 N.E.2d at 1113). “The relocation statutes do not require

       findings of fact, but, at a minimum, there must be evidence in the record on

       each of the factors listed in Indiana Code section 31-17-2.2-1(b).” Wolljung, 891

       N.E.2d at 1113.


[16]   At the hearing, evidence was presented that, as a result of Mother’s move to

       Brookston, her new home was 33.1 miles from Father’s home, and Child’s new

       school was 43.3 miles from Father’s home. Tr. Vol. II at 27-28. Prior to

       Mother’s move, Father’s home was only 19.1 miles away from Child’s prior

       school, so Mother’s move caused Father to have to travel further distances to

       exercise his parenting time with Child. Despite the additional distance, Father

       was still able to exercise his parenting time and was willing to keep driving the

       additional mileage to do so. Evidence was also presented that Mother had

       previously lived with her boyfriend, but had moved out to live with her father in

       2014. Mother’s sole reason for her move back to Brookston was to live with her

       boyfriend; there were no financial reasons or job opportunities behind her

       decision. Father testified that he opposed Mother’s relocation with Child

       because he had concerns with Child living with the Mother’s boyfriend due to

       violence that had occurred between Mother and her boyfriend in the past. Id. at

       32. Father also testified to his close relationship with Child and that he was

       involved in Child’s life by playing sports, reading books, doing homework,

       attending doctor’s appointments, and staying in contact with Child’s school.

       Id. at 35-36. Based on the evidence most favorable to the trial court’s judgment

       and the reasonable inferences flowing therefrom, we conclude that sufficient


       Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 10 of 11
       evidence was presented on the statutory factors to support the trial court’s

       decision that modification of custody in favor of Father was in Child’s best

       interests. Mother’s arguments to the contrary are merely requests for this court

       to reweigh the evidence, which we cannot do on appeal. Wolljung, 891 N.E.2d

       at 1111. The trial court did not abuse its discretion.


[17]   Affirmed.


[18]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1703-JP-636 | September 13, 2017   Page 11 of 11